Title: From Thomas Jefferson to William Foushee, 28 January 1823
From: Jefferson, Thomas
To: Foushee, William


Dr Sir
Monto
Jan. 28. 23.
I am aware that an individual has no right to expect that a public office governing itself by general rules should recollect or regard his particular care. I live half way between the post–offices of Milton & Charlsvlle the former was most convent while it flourished and all my dealings being there I had daily communcn with it, it is gone down to nothing &  our communicns are now all transferred to Charlottesville. this being unknown to  distant correspdts  they continue to address  their lines to the Milton P. O. where  they lie sometimes a week or 10. days, if it could be recollected in your office, to put them all, however addressed into the Charlesvle mail it would be a great accomodn to me and lay me under due oblign. with this request permit me to assure you of my high esteem & respect.